Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 - 20 are pending in the application.
Claims 1, 8, and 15 are independent. 
This action is non-final.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chhleda et al. (U.S. PG Pub. No. 20040257013), herein “Chhleda” in view of Japanese reference of Hideaki (Document ID No. JP 2006126970), herein “Hideaki” in further view of Muraki (US PG Pub. No. 20080046765) in further view of Geissler et al. (PG Pub. No. 20130178999), herein "Geissler.”

	
Regarding claim 1,
Chhleda teaches a method, comprising: identifying a hardware activity pattern associated with a system; (Par. 0004: “…a thermal control system that is based solely on an IC's temperature is sometimes inaccurate, inefficient, and unable to recognize and react to certain trends in the IC's power usage.” Par. 0051) 
determining, based on the hardware activity pattern, one or more cooling actions; and applying the one or more cooling actions to the system.  (Par. 0051: “Another exemplary embodiment is that a control system for the IC (100) may be created to have rules, or memory. In other words, the control system may be programmed or designed to recognize certain trends in power consumption, temperature variations, or irregular IC or system behavior. By recognizing such trends, variations, or irregular behavior, the control system can maintain an appropriate control signal to a cooling element.” See also Par. 0057. Examiner’s Note – Hideaki may also teach a hardware activity pattern.) 
	Chhleda does not teach a cooling table or a frequencies of use for one or more components of the computing system with a corresponding cooling action. However, Hideaki does teach a computing system (computer 100, 110) wherein the cooling table comprises entries that list hardware activity patterns for one or more components of the computing system and a corresponding cooling action, (Page 2 Par. 3: “The reason for this is that when the device is cooled by a cooling device…” Page 5, Par. 2: “A second cooling control program of the present invention uses a central processing unit, a main storage device, an input / output device, and a cooling control unit, and the central processing unit issues the number of operation unit instructions per unit time. Or, an arithmetic unit instruction calculation procedure for calculating the number of executions, a number of main memory access instructions issued per unit time, or a main memory access instruction calculation procedure for calculating the number of executions, and an input / output instruction per unit time Input / output instruction calculation procedure for calculating the number of issued or executed, and the cooling control unit issuing the number of arithmetic unit instructions issued per unit time or the number of executed and main memory access instructions per unit time. The central processing unit according to a control table including the number or execution number and the number of I/O instructions issued per unit time or the cooling capacity increment per unit time corresponding to the execution number. Main memory, and characterized in that to execute the steps of controlling the cooling of the input device to the computer.”  Page 10, Par. 2 and 3: “The cooling control device 30 outputs a cooling capacity control signal according to the control table 301 and controls the first cooling device 21 to the third cooling device 23.  According to this table, the cooling capacity per unit time of each cooling unit changes according to the number of operation commands issued per unit time, and the necessary cooling capacity is immediately supplied according to the load of each unit. Therefore, the inside of the apparatus can be easily maintained at a constant temperature.”  Page 2: Par. 1: “And a control means for controlling the operation of the cooling fan, the control means comprising a temperature estimation means for estimating the temperature at a predetermined location in the electrical component…”  Page 3, Par. 1 and Par. 2. See also Page 9, last paragraph – Page 10, first paragraph.  Examiner’s Note – Hideaki teaches 98 instances of “per unit of time” and associates this activity pattern with the cooling action of a cooling fan or cooling device where a CPU uses a control table to control cooling of the system components.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of recognizing trends in an integrated circuit and control the cooling element appropriately based on the trends as in Chhleda with computing system that uses a control table to control a cooling device to hardware components based on the number of accesses to memory or instructions issued or executed per unit of time (activity pattern) by the CPU wherein the control of the cooling device is expressed as a cooling capacity in the table as in Hideaki in order to simultaneously change cooling capability based on the operating circumstances of a device by controlling cooling capability according to instructions per unit of time (Abstract) and change the cooling capacity instantaneously based on operating state of the apparatus. (Page 2, Par. 2) 
Chhleda does not teach and Hideaki may teach that the cooling table as stated in the “Response to Arguments” section below.  However, Muraki explicitly teaches a cooling table with plurality of corresponding cooling actions for a component. (Par. 0021: “FIG. 7 is a table of fan speed values (in revolutions per minute) varying as a function of both leakage-current indicator value and processor operational status, in accordance with one or more embodiments of the present invention.” Par. 0052: “At step 502, processing system 600 is preferably powered on. At step 504, indicator value 404 of processor 400 is preferably read by system controller 602. System controller 602 may then detern1ine the operational status of processor 400, which status may be either "idle" or "busy". At step 506, system controller 602 may adjust control power 604 to fan 606 to set the speed of fan 606 based on processor 400's indicator value 404 and/or on processor 400's operational status.”   
Muraki also teaches that each entry includes one of the hardware activity patterns and multiple cooling actions of the plurality of corresponding cooling actions;  Par. 0052: “At step 502, processing system 600 is preferably powered on. At step 504, indicator value 404 of processor 400 is preferably read by system controller 602. System controller 602 may then detern1ine the operational status of processor 400, which status may be either "idle" or "busy". At step 506, system controller 602 may adjust control power 604 to fan 606 to set the speed of fan 606 based on processor 400's indicator value 404 and/or on processor 400's operational status.”  See also Par. 0006 and 0053 - 0057. See Muraki figure 7, with annotations, below and Response to Arguments section at the end of this office action.) 

    PNG
    media_image1.png
    435
    596
    media_image1.png
    Greyscale



It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of recognizing trends in an integrated circuit and control the cooling element appropriately based on the trends as in Chhleda with computing system that uses a control table to control a cooling device to hardware components based on the number of accesses to memory or instructions issued or executed per unit of time (activity pattern) by the CPU wherein the control of the cooling device is expressed as a cooling capacity in the table as in Hideaki with controlling a fan speed based on the operational status1 of the processor wherein each entry of the processor activity has several cooling actions as in Muraki in order to benefit the operation of a processing system by allowing fine adjustments of cooling activity for a processor. (Par. 0032)
	Chhleda does not teach frequencies of use for one or more components of the computing system with a corresponding cooling action. However, Geissler does teach that wherein the cooling table associates frequencies of use for one or more components of the computing system with the corresponding cooling action; and applying the one or more cooling actions to the computing system. (Par. 0078: "In the example, thermal control loop 430 compares the current temperatures provided by logical sensors 420 and 422, and requested temperature 418 and thermal output measurement 416, with set points 332 and calculates at least one fan speed, at least one setting for processors and memory, and at least one ambient temperature vote. Thermal control loop 430 may implement one or more optimization rules, illustrated as local optimization rules 454, for calculating each fan speed and each processor and memory setting and determining each ambient temperature vote to optimize power consumption for local component cooling and to optimize the overall heat dissipation by the system. Examples of local optimization rules 454 for calculating fan speeds, processor and memory settings, and ambient temperature votes for local optimization and overall heat dissipation by the system include, but are not limited to, use of lookup tables, modeling of and use of fan power consumption, processor voltage and frequency consumption metrics, and throttling consumption metrics, and modeling and use of on real fan power consumption and real throttling metrics. In one example, thermal controller 400 may record and analyze component temperatures 450, ambient temperature 414, thermal output measurements 416, and requested temperature 418 over time. Because thermal control loop 430 receives ambient temperature 414, requested temperature 418, and thermal output measurements 416, thermal control loop 330 may optimize fan speeds, processor frequency and voltage, and component throttling not only based on current component temperatures and histograms, but also based on the ambient temperature within the room, the requested temperature of a thermal controlled area, and the current thermal outputs by a thermal control system." Par. 0079: "Thermal control loop 430 outputs each calculated fan speed as fan control signal 434 to a fan speed actuator 440, outputs each calculated throttle setting for CPU and memory as control signal 438 to a throttle actuator 460, and outputs each ambient temperature vote as an ambient control signal 436 to an ambient temperature voting box 442. In one example, thermal controller 400 may include additional control loops, such as a power control loop and a performance control loop, for calculating fan speeds  and throttle settings to meet power and performance set points. The power control loop and performance control loops may also submit fan speeds to fan speed actuator 440, throttle settings to throttle actuator 460, and ambient control signals to ambient temperature voting box 442. Fan speed actuator 440, throttle actuator 460, and ambient temperature voting box 442 each select the minimum or maximum control signal from among multiple control signals received from multiple control loops. In one example, thermal control loop 430 outputs fan control signal 434 to fan speed actuator 440 of 2000 RPM, but a performance control loop outputs a fan control signal to fan speed actuator 440 of 4000 RPM, and fan speed actuator 440 automatically selects the maximum control signal input of 4000 RPM, such that the performance control loop "wins". Fan actuator 440 outputs a selected control signal for controlling a fan speed as fan actuation signal 446, throttle actuator 460 outputs one or more control signals for controlling CPU frequency and voltage throttling and memory throttling as throttling actuation signals 462, and ambient temperature voting box 442 outputs a selected control signal for an ambient temperature vote as ambient temperature voting output 448." See also Par. 0032, 0037, 0052, 0054, 0062. Hideaki may also teach frequencies of use but expresses the concept as “per unit of time.”)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of recognizing trends in an integrated circuit and control the cooling element appropriately based on the trends as in Chhleda with computing system that uses a control table to control a cooling device to hardware components based on the number of accesses to memory or instructions issued or executed per unit of time (activity pattern) by the CPU wherein the control of the cooling device is expressed as a cooling capacity in the table as in Hideaki with controlling a fan speed based on the operational status of the processor as in Muraki with using a lookup table to throttle both components and a processor and optimize fan speeds based on temperature, frequency consumption metrics (frequency of use) within a computing system as in Geissler in order to “automatically adjusts the operation of computing system 106 if the measured  temperatures are higher or lower than threshold operating temperatures specified for the components of computing system 104.” (Par. 0037).  

Regarding claim 4,
Chhleda, Hideaki, Muraki, and Geissler teach the elements of claim 1 which claim 4 depends. Geissler also teaches that the cooling table comprises entries that list signal intensity for one or more components of the computing system and a corresponding cooling action.  (Par. 0078: “Examples of local optimization rules 454 for calculating fan speeds, processor and memory settings, and ambient temperature votes for local optimization and overall heat dissipation by the system include, but are not limited to, use of lookup tables, modeling of and use of fan power consumption, processor voltage and frequency consumption metrics, and throttling consumption metrics, and modeling and use of on real fan power consumption and real throttling metrics. In one example, thermal controller 400 may record and analyze component temperatures 450, ambient temperature 414, thermal output measurements 416, and requested temperature 418 over time. Because thermal control loop 430 receives ambient temperature 414, requested temperature 418, and thermal output measurements 416, thermal control loop 330 may optimize fan speeds, processor frequency and voltage, and component throttling not only based on current component temperatures and histograms, but also based on the ambient temperature within the room, the requested temperature of a thermal controlled area, and the current thermal outputs by a thermal control system.” See also Hideaki Page 6, Par. 6.) 

Regarding claim 8, it is directed to a system or apparatuses to implement the method of steps set forth in claim 1.  Chhleda, Hideaki, Muraki, and Geissler teach the claimed method of steps in claim 1.   Therefore, Chhleda, Hideaki, Muraki, and Geissler teach the system or apparatuses, to implement the claimed method of steps, in claim 8.


Regarding claims 15 and 18, they are directed to a computer program product disposed upon a non-transitory computer readable medium to implement the method of steps set forth in claims 1 and 4. Claim 18 now includes an element of signal intensity not taught in original claim 4, but Geissler teaches signal intensity in paragraph 0078 where lookup tables with voltage and frequency metrics.  Chhleda, Hideaki, Muraki, and Geissler teach the claimed method of steps in claims 1 and 4.  Therefore, Chhleda, Hideaki, Muraki, and Geissler teach the computer program product disposed upon a computer readable medium, to implement the claimed method of steps, in claims 15 and 18.


Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chhleda et al. (U.S. PG Pub. No. 20040257013), herein “Chhleda” in view of Hideaki in further view of Muraki in further view of Geissler in further view of Michel et al. (PG Pub. No. 20160004567), herein “Michel.” 


Regarding claim 2,
Chhleda, Hideaki, Muraki, and Geissler teach the elements of claim 1 which claim 2 depends. Chhleda, Hideaki, Muraki, and Geissler do not teach that the pattern is based on one or more uncore components. However, Michel does teach that the hardware activity pattern is based on one or more uncore components.  (Par. 0034: “At step 504, hardware counters (210 in FIG. 2) located in compute nodes 106, 110, 114, 118 and in resources such as the parallel shared file server (140 in FIG. 1) and the interconnection network (130 in FIG. 1) are monitored by the AMS Agents 316, 320, 324, 328, 402, 404. The hardware counters (210 in FIG. 2) are used to determine the real hardware utilization rates and frequencies/patterns for each application 108, 112, 116, 120, such as, for example, instruction counts, integer unit usage, load/store unit usage, branch and float point unit usage, register usage, cache usage, memory usage, network usage, PCI bus usage, I/O usage including local disks and shared file systems, as well as CPU usage, communication usage and I/O profiling. Typically, this monitoring may be by time sampling, that is sampling the hardware counters at time intervals, rather than continuous monitoring. The utilization data collected by the AMS Agents 316, 320, 324, 328 may be sent during runtime or it may be sent at the end of execution of a process 202, 204 or at the end of execution of an application 108, 112, 116, 120. The hardware counters (210 in FIG. 2) collect utilization data at a process level (as well as at a thread level). The AMS Agents 316, 320, 324, 328, 402, 404 send the collected utilization data to the AMS 302.” Par. 0005: “the real hardware resource consumption rates with application performance characteristics or needs. Examples of hardware resource consumption rates include network usage, disk I/O, memory and cache usage, register usage, usage of floating and instruction units, usage of PCI bus and the like.  The scheduling of applications does not take into account the resources needs and the behavior of the applications executing within the clustered computer system.” See also Par. 0037 and 0032.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of recognizing trends in an integrated circuit and control the cooling element appropriately based on the trends as in Chhleda with computing system that uses a control table to control a cooling device to hardware components based on the number of accesses to memory or instructions issued or executed per unit of time (activity pattern) by the CPU wherein the control of the cooling device is expressed as a cooling capacity in the table as in Hideaki with controlling a fan speed based on the operational status of the processor as in Muraki with using a lookup table to throttle both components and a processor and optimize fan speeds based on temperature, frequency consumption metrics (frequency of use) within a computing system as in Geissler with determine hardware patterns of CPU and the CPU components which may be the uncore components as listed in paragraph 0034 as in Michel in order to optimize productivity and application performance. (Par. 0029) 

Regarding claim 3,
Chhleda, Hideaki, Muraki, Geissler, and Michel teach the elements of claim 2 which claim 3 depends. Michel also teach maintaining one or more counters associated with the one or more uncore components; and wherein identifying the hardware activity pattern comprises identifying, based on the one or more counters, the hardware activity pattern.  Par. 0034: “At step 504, hardware counters (210 in FIG. 2) located in compute nodes 106, 110, 114, 118 and in resources such as the parallel shared file server (140 in FIG. 1) and the interconnection network (130 in FIG. 1) are monitored by the AMS Agents 316, 320, 324, 328, 402, 404. The hardware counters (210 in FIG. 2) are used to determine the real hardware utilization rates and frequencies/patterns for each application 108, 112, 116, 120, such as, for example, instruction counts, integer unit usage, load/store unit usage, branch and float point unit usage, register usage, cache usage, memory usage, network usage, PCI bus usage, I/O usage including local disks and shared file systems, as well as CPU usage, communication usage and I/O profiling. Typically, this monitoring may be by time sampling, that is sampling the hardware counters at time intervals, rather than continuous monitoring. The utilization data collected by the AMS Agents 316, 320, 324, 328 may be sent during runtime or it may be sent at the end of execution of a process 202, 204 or at the end of execution of an application 108, 112, 116, 120. The hardware counters (210 in FIG. 2) collect utilization data at a process level (as well as at a thread level). The AMS Agents 316, 320, 324, 328, 402, 404 send the collected utilization data to the AMS 302.”) 

Regarding claims 9 and 10, they are directed to a system or apparatuses to implement the method of steps set forth in claims 2 and 3 respectively.  Chhleda, Hideaki, Muraki, Geissler, and Michel teach the claimed method of steps in claims 2 and 3.   Therefore, Chhleda, Hideaki, Muraki, Geissler, and Michel teach the system or apparatuses, to implement the claimed method of steps, in claims 9 and 10.

Regarding claims 16 and 17, they are directed to a computer program product disposed upon a computer readable medium to implement the method of steps set forth in claims 2 and 3.  Chhleda, Hideaki, Muraki, Geissler and Michel teach the claimed method of steps in claims 2 and 3.   Therefore, Chhleda, Hideaki, Muraki, Geissler, and Michel teach the computer program product disposed upon a computer readable medium, to implement the claimed method of steps, in claims 16 and 17.

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chhleda in view of Hideaki in further view of Muraki in further view of Geissler in further view of Ghosh et al. (PG Pub. No. 20170187592), herein “Ghosh.” 

Regarding claim 5,
Chhleda, Hideaki, Muraki, and Geissler teach the elements of claim 1 which claim 5 depends. They do not teach a database or table that contains cooling actions that is changeable and adjusted.  However, Ghosh does teach that one or more cooling characteristics of the one or more cooling actions; and updating, based on the one or more cooling characteristics and a machine learning model, one or more parameters of the cooling table.  (Par. 0049: “In some embodiments, the appliance 450 includes a historical data module, a current data module, an enabling virtual machine for real‐time analytics, and a communication bridge between the virtual machine and a building management system. The inclusion of the current data module is strongly dependent on data center security policy and end‐user choice. The historical data module may store data from IT devices in the data center, cooling devices for the data center, a training database for machine learning‐based real‐time analytics, and data for IT device temperature extraction. The current data module may handle near real‐time or real‐time data acquisition from IT devices in the data center, cooling devices for the data center, a training database, and data for IT device temperature extraction. The virtual machine may be any form of virtual computing device executing on the appliance 450 to provide a computing environment to the appliance 450 or to a user of the appliance 450.” See also Par. 0046 and 0050.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of recognizing trends in an integrated circuit and control the cooling element appropriately based on the trends as in Chhleda with computing system that uses a control table to control a cooling device to hardware components based on the number of accesses to memory or instructions issued or executed per unit of time (activity pattern) by the CPU wherein the control of the cooling device is expressed as a cooling capacity in the table as in Hideaki with controlling a fan speed based on the operational status of the processor as in Muraki with using a lookup table to throttle both components and a processor and optimize fan speeds based on temperature, frequency consumption metrics (frequency of use) within a computing system as in Geissler with a method or system that uses a training database (updateable) to extract cooling set-points for different types of workloads as in Ghosh in order to have a database and/or matrix module to predict and control the optimization of cooling set points for cooling hardware in a data center. (Par. 0047) 

Regarding claim 7,
Chhleda, Hideaki, Muraki, and Geissler teach the elements of claim 4 which claim 7 depends. Ghosh teaches the elements of determining a system state for the computing system; and loading, based on the system state, the cooling table.  (Par. 0046: “Now referring to FIG. 4, which depicts a block diagram of the optimal cooling system 400 for a data center. The system 400 includes a data center manager 405, a matrix module 410, a decomposition module 420, a prediction module 430, a monitoring module 440, an appliance 450, a communication module 460, and a building management module 470. In an embodiment, the system 400 is configured to store a database of historic training data, compute cost‐optimal cooling set‐points with changing IT workloads in real‐time, and automatically implement the optimal cooling set‐points by communicating them to the building management system or localized cooling control units.”  Par. 0050: “Then if recommended current data module is included, the training database can be filtered based on workload if the absolute deviation between prediction data and run‐time IT device temperature data would fail to satisfy certain pre‐assigned error criteria. Clearly, the current data module improves the prediction fidelity and efficiency. The  filtered/unfiltered training data can then be analyzed by the machine learning based real‐time predictive framework to compute the optimal cooling set‐points.” See complete paragraph 0050 and 0115.) 

Regarding claims 12 and 14 they are directed to a system or apparatuses to implement the method of steps set forth in claims 5, and 7 respectively.  Chhleda, Hideaki, Muraki, Geissler, and Ghosh teach the claimed method of steps in claims 5, and 7.   Therefore, Chhleda, Hideaki, Muraki, Geissler, and Ghosh teach the system or apparatuses, to implement the claimed method of steps, in claims 12 and 14. 

Regarding claim 19, it is directed to a computer program product disposed upon a computer readable medium to implement the method of steps set forth in claim 5.  Chhleda, Hideaki, Muraki, Geissler, and Ghosh teach the claimed method of steps in claim 5.   Therefore, Chhleda, Hideaki, Muraki, Geissler, and Ghosh teach the computer program product disposed upon a computer readable medium, to implement the claimed method of steps, in claim 19.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chhleda in view of Hideaki in further view of Muraki in further view of Geissler in further view of Ghosh in further view of McDaniel et al. (PG Pub. No. 20180284819), herein “McDaniel.” 

Regarding claim 6,
Chhleda, Hideaki, Muraki, Geissler, and Ghosh teach the elements of claim 5 which claim 6 depends. Chhleda, Hideaki, Muraki, Geissler, and Ghosh do not teach a cooling table is immutable.  However, McDaniel does teach to make the cooling table immutable.  (Par. 0021: “The method may further include, retrieving, from the equipment intelligence database of the static data store, a maximum ramp time, and selecting, by the controller, a smaller of the maximum ramp time and the total ramp time as a final adjusted cooling ramp time, and propagating, by the controller, the final adjusted cooling ramp time to at least one of a central plant and the effector connected to the thermostat.” See the complete paragraph 0021 and paragraphs 0019 and 0011. Examiner’s note – a static database as used in McDaniel is one that is not changeable and the system controls the cooling process using this database (table) and the implication is that it is not deleted.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of recognizing trends in an integrated circuit and control the cooling element appropriately based on the trends as in Chhleda with computing system that uses a control table to control a cooling device to hardware components based on the number of accesses to memory or instructions issued or executed per unit of time (activity pattern) by the CPU wherein the control of the cooling device is expressed as a cooling capacity in the table as in Hideaki with controlling a fan speed based on the operational status of the processor as in Muraki with using a lookup table to throttle both components and a processor and optimize fan speeds based on temperature, frequency consumption metrics (frequency of use) within a computing system as in Geissler with using a static database that does not change (and presumed to not be deleted) as in McDaniel in order to adjust for cooling set points in a table for seasonal values that do not change year over year. (Par. 0011 and 0086)

Regarding claim 13, it is directed to a system or apparatuses to implement the method of steps set forth in claim 6.  Chhleda, Hideaki, Muraki, Geissler, Gosh, and McDaniel teach the claimed method of steps in claim 6.   Therefore, Chhleda, Hideaki, Geissler, Gosh, and McDaniel teach the system or apparatuses, to implement the claimed method of steps, in claim 13.

Regarding claim 20, it is directed to a computer program product disposed upon a computer readable medium to implement the method of steps set forth in claim 6.  Chhleda, Hideaki, Muraki, Geissler, Gosh, and McDaniel teach the claimed method of steps in claim 6.   Therefore, Chhleda, Hideaki, Muraki, Geissler, Gosh, and McDaniel teach the computer program product disposed upon a computer readable medium, to implement the claimed method of steps, in claim 20.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: the elements of claim 8 in addition to comprises a cooling table with entries that list signal direction for one or more components of the computing system and a corresponding cooling action.

	
Response to Arguments

Applicant has amended the independent claims 1, 8, and 15 in this request for continued examination by adding the element “wherein each entry includes one of the hardware activity patterns and multiple cooling actions of the plurality of corresponding cooling actions.”  Applicant has argued that Hideaki and Muraki fail to teach this element. Examiner is not persuaded by this argument.   
Hideaki and Muraki teach overlapping elements and applicant argues that Muraki's described cooling table includes entries which list multiple activity patterns (namely, 'idle' or 'busy') and further includes only a single cooling action (namely, the RPM rate of a fan) for each of those activity patterns, making no mention at all of a cooling table with entries that each include a single hardware activity pattern and multiple corresponding cooling actions for that single activity pattern, as claimed.  However, Muraki teaches exactly the claimed elements in the cited paragraphs and figures above.  Muraki in figure 7 in the first column shows a processor that is idle labelled “idle” and multiple cooling actions (i.e. different fan speeds) for that single processor pattern of activity (being idle or being busy - as shown in the second column) there are multiple cooling actions.  Specification paragraph 0021 states that “The cooling actions may comprise a particular cooling component 110 to be
activated (e.g., a particular fan), an intensity of a cooling action to be applied (e.g., a fan speed), or other attributes. Determining, based on the hardware activity pattern, one or more cooling actions may comprise determining, based on a cooling table, the one or more cooling actions.” According to this specification paragraph one cooling action may be one speed and another cooling action may be a different speed. What the independent claims do not say is that each entry of the table comprises one hardware activity pattern and corresponding cooling action of: i) activating a particular fan in the plurality of fans and ii) intensity of a cooling action of a particular fan (fan speed).  Using broadest reasonable interpretation a cooling action may be a particular fan speed (the table shows multiple fan speeds) and thus Muraki teaches multiple cooling actions given a hardware activity.  Even though Muraki teaches two columns of different hardware activity patterns (idle and busy) each column could be considered an entry with corresponding multiple cooling actions for each activity pattern for the processor.  Therefore Muraki teaches the new amended claim elements.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  

Casparian et al. (US PG Pub. No. 20170168531), from the same applicant as the instant application but published more than one year prior to the filing date, states in paragraph 0040: “Dock controller 173 is further coupled as shown to use cooling dock firmware 134 to control operation of dock cooling fan/s 178 and chilling system 175 which in this embodiment includes a heat exchanger or heat sink 187 to cool supplemental cooling air provided from dock cooling air supply output 177 to air inlet 161 of chassis 179. In this regard, firmware stored on NVM 131 may include chilling system control parameters (e.g., Peltier voltage and current, etc.) and dock cooling fan settings corresponding to real time measured CPU and dGPU temperatures, e.g., in a look-up-table found in the dock's firmware.  See also paragraph 0068, 0071, and 0075.

Hung (US Patent No. 10,627,878) may also teach the RCE amendment in Col. 5, lines 34 – 50: “When the embedded controller 230 determines that the operating state of the graphics processing unit 220 has not changed or the performance is reduced, which means the temperature increase of the processor 210 is not affected by the thermal energy generated by the graphics processing unit 220, the method proceeds to step S304, and the embedded controller 230 increases the current fan speed to the first fan speed according to the fan speed table 274 corresponding to the processor 210. In step S305, after the fan speed is increased, the embedded controller 230 determines whether the temperature of the processor 210 has risen continuously and has reached the threshold value. When the temperature of the processor 210 reaches the threshold value, the method proceeds to step 5306, the embedded controller 230 reduces the operating frequency of the processor 210, such as by triggering the PROCHOT# pin of the processor 210, and increases the current fan speed to the maximum speed.”

Chinese application Weng et al. (CN 1979433 A) may also teach the amendment on Page 7, Par. 5 – Page 8, Par. 1: “For example, the invention is applied to the display card, can be used to control the performance of the GPU and/or the memory, in the explanation, the working step is divided into the idle (Idle) state, the normal state and three-dimensional (three-dimensional; 3D) state, then the pre-established in the conversion table is recorded with three working stage corresponding to the working stage, the working current, working voltage and working frequency and convenient operation in order of the radiating element. In addition, it is assumed that the preset currently performed working stage is the normal status, the user environment is in general operation environment (such as surfing, word processing or movie play state); obtaining working stage when the working current detection in a predetermined time is in the idle state, that is, user environment for a period of time in an idle state (such as screen protection program execution state), then according to the idle state in the conversion table corresponding to the working frequency, regulated GPU and/or the memory of the working frequency; and then, according to the idle state in the conversion table corresponding to the working voltage, the regulated GPU and/or the work voltage of the memory, and then according to the operation of the radiating element corresponding to the idle state in the conversion table, and the rotating speed of the fan, or else, obtaining working stage when the working current detection in a predetermined time is in the 3D state, namely the user environment in a 3D environment for a period of time (e.g., 3D game or image processing state), then according to the operation of the radiating element to the 3D state in the conversion table corresponding to the and the rotating speed of the fan is adjusted to be much faster, then according to the conversion table 3D corresponding to the state of the working voltage to the GPU and/or the work voltage of the memory, and then according to the 3D state in the conversion table corresponding to the working frequency, to raise the GPU and/or the memory of the working frequency. Therefore, the GPU and/or the memory can be dynamically adjusted as the user environment so as to avoid additional power consumption and provide a good efficient representation so as to display card can provide better performance.”  See also Page 8, Par. 3 – Page 9, Par. 1. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note – Table 7 of Muraki also associates the fan speed with leakage current which increases with increasing temperature indicative of both size and activity of a processor. (Par. 0006)